Citation Nr: 1208846	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of tubal ligation, to include painful scars.

2. Entitlement to a disability rating in excess of 10 percent for sinusitis.

3. Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

4. Entitlement to a compensable disability rating for a right knee disability.

5. Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Huntington, West Virginia Regional Office (RO). The Veteran had requested a hearing before the Board, but submitted a February 2012 statement withdrawing that request. Her request has been withdrawn. See 38 C.F.R. § 20.702(e) (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the Veteran's appeal, the RO issued a May 2007 rating decision increasing the disability rating for her left knee disability from zero (0) to 10 percent. However, as the Veteran has not indicated that rating action satisfies her appeal on that issue, her entitlement to an increased rating for her left knee disability remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The claims file reflects that some evidence remains outstanding, that an examination is warranted in regard to the Veteran's claim for service connection, and that new examinations are warranted in regard to her claims for increased disability ratings. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file were generated on September 17, 2007. Those notes reveal that the Veteran was receiving ongoing VA treatment for her claimed disabilities. Further, in a February 2012 statement, the Veteran's authorized representative specifically requested that the Board review recently generated treatment records and advised that she would be receiving medical treatment pertinent to her claims through May 2012. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded VA examinations for her service-connected disabilities in September 2005. As more than six (6) years have passed since those examinations and the Veteran has indicated that her disabilities have worsened, additional VA examinations are warranted. 38 C.F.R. § 3.327(a).

VA is also obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's service treatment records document that she underwent a tubal ligation in February 2000.  She has reported experiencing pain since that procedure and she is competent to report her symptoms. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any current residuals of her in-service tubal ligation.   

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran if she has received any private medical treatment for her service-connected disabilities or the claimed residuals of her tubal ligation. Provide her with the necessary authorizations for the release of any identified private treatment records not currently on file.

2.  Gather outstanding records of VA medical treatment generated AFTER September 17, 2007 and associate them with the claims file. 

3.  If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.

4.  After completing the above, schedule the Veteran for VA examinations at an appropriate location to determine the current severity of her service-connected joint (left ankle and bilateral knee) disabilities and her sinusitis and to determine whether she experiences any residuals of the in-service tubal ligation. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the JOINTS examiner must provide current findings as to the severity of the ankle and knee disabilities, to include discussion of the Veteran's complaints of pain and swelling with difficulty standing or walking. The examiner must: 

i. Provide range of motion measurements for each joint and, in regard to the knees, discuss whether or not there is instability;

ii. Comment on the effects of the disabilities on the Veteran's employment and employability;

iii. Complete an independent review of the claims file and discuss the results of the September 2005 examinations and any subsequent changes in severity.

c. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the SINUS examiner must provide current findings as to the severity of sinusitis - to include discussion of the Veteran's complaints of sinus-related headaches. The examiner must: 

i. Observe the frequency of any incapacitating episodes;

ii. Note frequency and duration of any antibiotic treatments; and 

iii. Discuss frequency and efficacy of surgical treatment.

d. After reviewing the claims file (to specifically include, but not limited to, February 2000 service treatment records) and conducting an interview with, and an examination of, the Veteran, the GYNECOLOGICAL examiner must address the Veteran's contention that she experiences pain as a result of scar tissue residual from her in-service tubal ligation.

e. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

3.  Readjudicate the Veteran's claims, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings. If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is her responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


